Citation Nr: 1545580	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder.

2.  Entitlement to service connection for ulcerative colitis, including as secondary to a psychiatric disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease, including as secondary to a psychiatric disorder.  

4.  Entitlement to service connection for leukemia.  


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A hearing before the undersigned Veterans Law Judge was held in June 2015.  The hearing transcript has been associated with the record.


REMAND

With regard to the claim for service connection for a psychiatric disorder, the record reflects that the RO limited its consideration of the claim to posttraumatic stress disorder.  The Board has determined that the claim should be expanded to include any psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran should be provided all notice required in response to the expanded claim.

The Veteran contends that he has a psychiatric disorder due to witnessing an electrical accident in service.  The record suggests the reported incident occurred in April/May 1976.  The RO/AMC should attempt to verify the incident.  The Veteran also contends that he received mental health treatment at H. hospital while stationed in Germany.  Clinical records are sometimes kept separately from service treatment records; a search of the records from the H. hospital should be done.  Finally, based on the histories of in-service symptoms and evidence of a currently diagnosed mood disorder, a VA examination should be conducted to determine whether the Veteran has a psychiatric disorder that is related to service.  

With regard to the claims of service connection for ulcerative colitis and gastroesophageal reflex disease, the Veteran has claimed that the conditions are exacerbated by his psychiatric disability.  Therefore the claims are inextricably intertwined with the claim of service connection for a psychiatric disorder, and the claims of service connection for ulcerative colitis and gastroesophageal reflux disease are held in abeyance pending completion of the development discussed below.  

With regard to the claim of service connection for leukemia, a rating action issued in November 2014 denied service connection for leukemia.  In May 2015, the Veteran submitted a timely notice of disagreement with the denial of service connection for leukemia.  To date, the Veteran has not been provided a statement of the case as to these issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide all required notice in response to the claim for service connection for any psychiatric disorder.

2.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

3.  Undertake appropriate development to obtain any treatment records at the Hanau Hospital dated from October 27, 1974 to June 8, 1976.

4.  Attempt to verify the reported in-service PTSD stressor of witnessing an electrical accident, which reportedly occurred in April/May 1976, as described in particular in the June 2015 buddy statement.  If additional evidence is needed for stressor verification, the veteran should be asked to provide it.  If stressor verification cannot be done due to insufficient information, that fact should be documented in the record.

5.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all psychiatric disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.  

The rationale for the opinion(s) must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Issue the Veteran a statement of the case addressing the claim for service connection for leukemia.  The Veteran and his representative must be provided an appropriate opportunity to respond.  If the Veteran perfects the appeal of these claims by the submission of a timely substantive appeal, they should be returned to the Board for further appellate consideration.

7.  Then, readjudicate the claims for service connection for a psychiatric disorder, ulcerative colitis, and gastroesophageal reflux disease.  If a benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




